       Case 2:21-cv-02378-DDC-JPO Document 1 Filed 08/31/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

HELEN M. ADAMS ,                          )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )
                                          )
INTEGRAL SENIOR LIVING                    )
MANAGEMENT, LCC,                          )
                                          )
HILLTOPPER ASSISTED LIVING, LLC,          )
                                          )
            -and-                         )
                                          )
GRACE GARDENS HOLDINGS                    )
OPERATIONS NT-HCI, LLC,                   )
                                          )
                  Defendants.             )
__________________________________________)

                                         COMPLAINT

       Plaintiff Helen M. Adams, by counsel, states the following as her cause of action against

Defendants Integral Senior Living Management, LLC, Hilltopper Assisted Living, LLC, and Grace

Gardens Holdings Operations NT-HCI, LLC:

                                             Parties

       1.      Plaintiff Helen M. Adams is a citizen and resident of the state of South Dakota.

Before being hospitalized because of the personal injuries described below, and then moving

permanently from the state of Kansas to be closer to her daughter and son-in-law, Plaintiff resided

at the Leawood Gardens assisted living facility (“Leawood Gardens”) located at 5201 W. 143rd

Street, Leawood, Kansas.

       2.      Defendant Integral Senior Living Management, LLC (“Integral Management”) is a

limited liability corporation organized under the laws of the state of Nevada. As reflected on the



                                                1
       Case 2:21-cv-02378-DDC-JPO Document 1 Filed 08/31/21 Page 2 of 6




fifth page of the license application that accompanies this Complaint as Exhibit A, two persons

own Integral Management, viz., Sue Farrow and Collette Leigh Gray, each of whom reside in

California. Upon information and belief, no person who is a citizen of South Dakota is a direct or

indirect owner or member of Integral Management.

       3.      Defendant Hilltopper Assisted Living, LLC (“Hilltopper”) is a limited liability

corporation formed under the laws of the state of Kansas. As reflected on the third page of the

license application that accompanies this Complaint as Exhibit A, Hilltopper is owned by NRFC

Grace Gardens Holdings, LLC, the address of which is in New York, New York.                  Upon

information and belief, no person who is a citizen of South Dakota is a direct or indirect owner or

member of Hilltopper.

       4.      Defendant Grace Gardens Holdings Operations NT-HCI, LLC (“Grace Gardens”)

is a limited liability corporation formed under the laws of the state of Delaware. As reflected on

the fourth page of the license application that accompanies this Complaint as Exhibit A, Grace

Gardens is owned by TRS NT-HCI, LLC, the address of which is in New York, New York. Upon

information and belief, no person who is a citizen of South Dakota is a direct or indirect owner or

member of Grace Gardens.

       5.      At all times material hereto, Defendant Integral Management was licensed by the

Kansas Department for Aging and Disability Services (“KDADS”) to operate Leawood Gardens

as an “adult care home” as that term is defined by K.S.A. 39-923 (a)(15).

       6.      At all times material hereto, Defendant Hilltopper was the owner of the business

premises located at 5201 W. 143rd Street, Leawood, Kansas.

       7.      At all times material hereto, Defendant Grace Gardens was the lessee of the

business premises located at 5201 W. 143rd Street, Leawood, Kansas.



                                                2
       Case 2:21-cv-02378-DDC-JPO Document 1 Filed 08/31/21 Page 3 of 6




       8.      The actions and inactions alleged below were committed by employees and agents

of each named defendant acting within the course and scope of her or his employment or agency

while present in the state of Kansas and/or with knowledge that her or his actions and inactions

would materially impact the operation, ownership and/or leasing of the subject business premises.

                                      Jurisdiction and Venue

       9.      This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1332 because Plaintiff and each member of the above-named limited liability

corporations are citizens of different states, and the amount in controversy exceeds $75,000.

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                   General Allegations of Fact

       11.     Plaintiff Helen M. Adams was admitted and became a resident at Leawood Gardens

on November 30, 2018, weighing 135 lbs. and having diagnoses of memory loss, osteoporosis,

and the need for gait and balance training.

       12.     On May 11, 2020, Plaintiff was found on the floor of her Leawood Gardens

apartment complaining of back pain. That same day, a detached grab bar and mounting brackets

were contemporaneously found on the floor of Plaintiff’s apartment.            As shown in the

accompanying photographs (Exhibits B through E), the grab bar had been installed using plastic

drywall anchors.    Such installation contravenes industry standards and practices, grab-bar

installation instructions, KDADS regulations, and applicable building codes. See generally infra

¶¶ 19-21, Exhibit G hereto & Exhibit H hereto.

       13.     The following day, May 12, 2020, Plaintiff’s daughter, Lisa A. Smith, requested

that her mother – who was suffering from increasingly severe back pain – be hospitalized.




                                                 3
        Case 2:21-cv-02378-DDC-JPO Document 1 Filed 08/31/21 Page 4 of 6




        14.     As a result of Ms. Smith’s request, and not at the behest of the Defendants, Plaintiff

was transported emergently to St. Luke’s South hospital on May 12, 2020, where Plaintiff was

diagnosed with a burst fracture of her L1 vertebrae.

        15.     On May 13, 2020, Plaintiff underwent a resulting spinal fusion which was

performed by Dr. Yusef Mosely, M.D.

        16.     Following six days of hospitalization at St. Luke’s South, Plaintiff required

significant additional rehabilitative care including, without limitation, admission to Nottingham

Health and Rehabilitation for 22 days from May 18, 2020, to June 9, 2020.

        17.     Plaintiff continues today to suffer significant pain, trauma, and dysfunction as a

direct result the subject fall.

                                  COUNT I – GENERAL NEGLIGENCE

                                        (Plaintiff v. All Defendants)

        18.     The preceding paragraphs of this pleading are incorporated by reference.

        19.     Defendants had a duty to ensure that the living facilities they managed, owned and

leased were constructed, inspected and maintained in a manner such that the living facilities,

including Plaintiff’s apartment itself, remained reasonably safe and secure for occupancy by

elderly adults who are in need of assisted living.

        20.     Regulations promulgated by the KDADS for the licensure and operation of assisted

living/residential health care facilities such as Leawood Gardens state: “Grab bars, or sufficient

blocking in the wall to support a grab bar, shall be provided at all toilets, showers, and tubs

accessible to residents.” K.A.R. 28-39-256(5). The governing KDADS regulations adopt by

reference chapters one through four and chapter six of the Americans with Disabilities Act




                                                  4
       Case 2:21-cv-02378-DDC-JPO Document 1 Filed 08/31/21 Page 5 of 6




Accessibility Guidelines (“ADAAG”) codified at 28 C.F.R. part 36, appendix A, as in effect on

July 1, 1994. K.A.R. 28-39-105(c)(2).

       21.     Together with the International Building Code, as adopted by the City of Leawood,

Kansas, and in effect on the date of Plaintiff’s May 2020 fall at Leawood Gardens, the ADAAG

requires that grab bar installation be sufficiently sturdy to support a vertical or horizontal force of

at least 250 lbs. applied at any point along the grab bar, fastener mounting device, or supporting

structure. See Exhibit H.

       22.     Defendants breached their duty of care owed to Plaintiff by:

       a.      failing to install the subject grab bar in a manner that was safe, secure, and in full

               compliance with all governing industry standards, practices and codes;

       b.      failing to repair and/or reinstall the grab bar, e.g., after a watermain break caused

               significant structural damage at Leawood Gardens in 2017, in a manner that was

               safe, secure, and in full compliance with all governing industry standards. practices

               and codes;

       c.      failing to inspect and maintain the grab bar as a safe and secure assistive device;

               and

       d.      failing to satisfy the codified licensure standards and building codes that are pled

               in paragraphs 20 and 21 above, thereby establishing per se negligence for all

               resulting injuries that Plaintiff sustained.

       23.     As a direct and proximate result of the above actions and inactions, Plaintiff

sustained a severe and debilitating fall, was hospitalized and underwent invasive back surgery,

required prolonged rehabilitation, and has endured significant ongoing pain, anxiety, mental

anguish, loss of ambulatory function, loss of dignity, and loss of the enjoyment of life.


                                                  5
       Case 2:21-cv-02378-DDC-JPO Document 1 Filed 08/31/21 Page 6 of 6




                                 COUNT II – PREMISES LIABILITY

                                        (Plaintiff v. All Defendants)

       24.     The preceding paragraphs of this pleading are incorporated by reference.

       25.     As owners and occupiers of the subject housing facility, considering all relevant

circumstances including the foreseeable fact that extreme bodily harm could befall an elderly

person such as Plaintiff should a grab bar be installed in the manner pled above, Defendants had a

duty to exercise reasonable care in maintaining the subject real estate free from nonobvious defects

such as the improperly installed grab bar.

       26.     Defendants breached their duty of care and damaged Plaintiff as pled above.

       WHEREFORE, Plaintiff prays that the Court enter judgment on Counts I and II above in

her favor and against Defendants Integral Senior Living Management, LLC, Hilltopper Assisted

Living, LLC, and Grace Gardens Holdings Operations NT-HCI, LLC, jointly and severally, for a

sum of money that is fair and reasonable in excess of $75,000; for her legal costs and expenses;

and for such other and further relief as the Court deems just and appropriate.

                                      Demand for Jury Trial

       Plaintiff demands trial by jury on all issues that are so triable in this civil action.

                                               Respectfully submitted,

                                               Law Offices of Douglas L. Carter, P.C.

                                               By: /s/ Douglas L. Carter
                                                  Douglas L. Carter      KS #19023
                                                  Jonathan K. McCoy KS # 18537
                                                  2345 Grand Blvd., Suite 1675
                                                  Kansas City, Missouri 64108
                                                  Phone: (816) 283-3500
                                                  E-mail: doug@carter.law
                                                           jon@carter.law

                                               COUNSEL FOR PLAINTIFF

                                                   6
